 In the Matter of GARDNER-DENVER COMPANYc ndUNITED STEELWORKERSOF AMERICA, LOCAL UNION No. 3029Case No. 17-C-1089.-Decided September 6, 1944DECISIONANDORDEROn May 4, 1944, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent, Gardner-Denver Company, had engaged in and was engaging in unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set out in the copy of the IntermediateReport attached hereto.Thereafter the respondent filed exceptionsto the Intermediate Report and a brief in their support.The Boardhas considered the rulings of the Trial Examiner at the hearing andfinds that no prejudicial error was committed; the rulings are herebyaffirmed.The Board has considered the Intermediate Report, the exceptionsand brief of the respondent, and the entire record in the case; andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications :1.The salient facts may be stated briefly : On August 10, 1943, em-ployee Hilda Body, a member of the Union, quit her employmentrather than accept a reduction in her piece-work rate.That same day,the Union persuaded Body to report for work the next morning andappointed a committee to confer with the" management about thereduction in Body's rate.The management refused to negotiate withthe union committee and refused to allow Body to resume work.Amember of the Union's committee reported this to employee Hilda I.Johnson, a member of the Union.On August 11, Johnson was in-structed to perform Operation 13, the work that Body had performed,but refused to comply with this direction for the stated reason that asa member of the Union she had pledged herself not to perform Body'swork until the dispute over the piece-work rate for that work shouldbe adjusted.On reiterating her position, Johnson was told by herforeman that she would "be justified in laying off."The next morning,after having conferred with a representative of the Union, Johnson58 N. L.R. B., No. 15.609591-45-vol. 58-781 82DECISIONSOF NATIONALLABOR RELATIONS BOARDapplied for reinstatement,expressing a willingness to perform Oper-ation 13 or any other work desired of her.On August13, 1943, John-son again applied for reinstatement on the same terms but the respond-ent has not put her back to work,and has taken the position that itwill not reemploy her for the reason that it has a policy never to rehirea person discharged for refusing to perform a work assignment.For the reasons expressedinMatter of Pinaud, Inc.,51 N.L. R. B.235, we do not accept the Trial Examiner's conclusion that the re-spondent discriminated against Johnson, in violation of Section 8(3) of the Act, on August11, 1943.2.We find, however,as did the Trial Examiner,that in rejectingJohnson's application for reinstatement on August 13, 1943, and inthereafter adhering to the position that it would never reemploy her,the respondent has discriminated against Johnson in violation ofSection 8(3) of theAct.Accordingly,we shall order the respondentto reinstate her with back pay from that date.The reasons impellingus to this conclusion are as follows:Johnson's refusal to performOperation 13 was, as the respondent knew, in furtherance of theUnion's endeavor to secure reinstatement for Hilda Body with anadjustment of her piece-work rate.In refusing to perform Operation13 until this dispute was settled,Johnson was attempting to assistthe Union,of which she was a member, in attaining this objective.'Section 7 of the Act guarantees employees"the right to * * *assist labor organizations,***and to engage in concertedactivities,for the purpose of collective bargaining or other mutualaid or protection."Johnson's action constituted lawful assistanceto her Union within the meaning of Section 7; it was a part, more-over, of the lawful concerted activities that found their initial ex-pression in the Union's endeavor to secure Body's reinstatement.Hence, in refusing to perform Operation 13, Johnson was exercisingrights guaranteed her in Section 7 of the Act, and the respondentcould not lawfully discha"rge or refuse to reinstate her merely becauseshe had exercised those rights.CompareN. L. R. B. v.Mackay Radioe• Telegraph Co.,304 U. S. 333.This is not to say, however, that on August 11 respondent had toacquiesce in Johnson's refusal to perform Operation 13.By refus-ing 'to obeythe respondent's direction,Johnson assumed a positionanalogous to that of employees who go on strike because of a labor1The respondent's contention that no labor dispute existed on August 11, when Johnsonrefused to perform- Operation 13, because Hilda Body had already quit her employmentrather than accept a reduction in the piece-work rate for Operation 13 ignores these super-vening facts : namely, (1) that on August 10, the very day when Body quit her employ-ment, the Union persuaded her to apply for reinstatement;(.2) that the Union appointeda committee for the purpose of securing Body's reinstatement and of effecting an adjust-ment of her rate; and(3) that the management refused to treat with this committee.These circumstances plainly gave rise to a labor dispute under the broad definition of thatphrase in Section 2 (3) of the Act. GARDNER-DENVERCOMPANY83dispute not caused by unfair labor practices. In such a case theemployer may insist that the striking employees do his bidding orleave the plant, and if they refuse to obey his direction, he is privi-leged to replace them in order that he may carry on his business.TheMackaycasesupra,304 U. S. at 345. But where the strikingemployees apply for reinstatementon his termsbefore the employerhas exercised his privilege of replacement, he may not deny themreinstatement merely because they went on strike.When Johnsonapplied to the respondent for reinstatement on August 13, expressinga willingness to perform Operation 13 or any other work desired ofher, it was the respondent's duty to put her back to work since ithad not replaced her.Nor was the respondent absolved of this dutyby its policy not to reemploy a person discharged for refusing toperform a work assignment.2For, Johnson's refusal to performOperation 13 was, as has been noted, protected by Section 7 of theAct, and no policy of management may lawfully be applied inderogation of rights guaranteed employees by the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Gardner-Denver Company,Denver, Colorado, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discharging, refusing to reinstate, or in any other manner dis-criminating in regard to the hire and tenure of employment of its em-ployees, because they engaged in concerted activities or other mutualaid or protection, and thereby discouraging membership in a labororganization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,Local 3029, affiliated with the Congress of Industrial Organizations,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Offer to Irene Johnson immediate and full reinstatement to herformer or a substantially equivalent position, without prejudice toher seniority and other rights and privileges;2We are satisfied that such was the respondent's policy. 84DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole Irene Johnson for any loss of pay she may havesuffered. by reason of the respondent's discrimination against her, bypayment to her of a sum of money equal to that which she normallywould have earned as wages from August 13, 1943, to the date ofrespondent's offer of reinstatement, less her net earnings during saidperiod;(c) Immediately post in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraph 1 (a) and (b) hereof; (2) that therespondent will take the affirmative action set forth in paragraph 2 (a)and (b) hereof; and (3) that the respondent's employees are free tobecome or remain members of United Steelworkers of America, Local3029, affiliated with the Congress of Industrial Organizations, or anyother labor organization, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, andthat the respondent will not discriminate against any employee becauseof membership in or activity on behalf of that organization, or becausehe engaged in concerted activity for the purpose of collective bargain-ing or other mutual aid or protection;(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.Additional Opinionof MR.GERARD D. REILLY :Inasmuch as the concurring opinion of the Chairman would in-dicate that the decision in thePinaudcase is not as clear as it mighthave been, a word of clarification seems to be appropriate at thistime.IIn thePinaudcase, the issue before the Board was whether or notthe severance of an employee from the pay roll amounted to a dis-criminatory discharge.Operations in the respondent's plant hadbeen crippled by a strike of production employees over certain de-mands which it was not an unfair labor practice to refuse to grant.The employee in question reported for work while the strike was inprogress, not being a member of either the union or the bargainingunit involved in the strike.Nevertheless, this employee refused toperform certain additional duties necessary to the completion ofvarious unfilled orders which the Company was attempting to com-plete, but instead insisted upon performing. only her customary rou-tine.A majority of the Board held that under the circumstancesthe employer was privileged, as an incident of an employer's rightto repla _ e economic strikers, to give this employee an election eitherto work as instructed or to quit the premises. GARDNER-DENVER COMPANY,85There is nothing in the Act which forbids an employer to carryon his business during the pendency of a strike not occasioned by un-fair labor practices.On the contrary, the Supreme Court has heldthat "where there has been no unfair labor practice and yet a cessa-tion of work occurs, the employer is free to replace the employee oremployees refusing to work." 3Clearly it would render this rightnugatory if employees could decide for themselves what work theywished to do while a strike was in progress and'yet remain in a pay _status.It appeared to us that this was the, very thing which thecomplaining employee in thePinaudcase sought to do. So viewed,we felt thePinaudcase did not establish a discriminatory dischargein violation of the Act.In the instant case, Johnson refused to perform the work of afellow employee who had quit because of a dispute over the piece-woakrate for the operation.Johnson attributed as her reason for the re-fusal that as a member of the Union she had pledged herself not toperform this work until the dispute had been adjusted.By refusing,to obey the respondent's direction, Johnson assumed a position anal-ogous to that of employees who go on strike over issues unrelated tounfair labor practices.In such cases, as we have found, an employerhas the right to require the employee to perform the work assigned orto leave the premises. Inasmuch as Johnson elected the latter course,'the respondent was privileged to replace-her.Thus, the two cases arenot legally distinguishable.Had Johnson not applied for reinstate-ment on the respondent's own terms, no discrimination would haveoccurred at all.However, since the respondent had not replaced herat the time of her abandonment of the strike, it had a duty, underSection 7 of the Act, to reinstate her upon such application. Its refusalto do so was accordingly discriminatory.SeparateOpinionOf CHAIRMAN HARRY A.MILLIs:I concur in the result reached by my colleagues in this case.Noth-ing in this concurrence, however, should be deemed as a recession frommy dissenting position in thePinaudcase, for I consider the casesquite distinguishable.In thePinaudcase the extreme penalty ofdischarge was invoked against an employee who refused to participatein her employer's attempt to discourage concerted activity of hisemployees.In effect the employee there declined to relinquish aposition of neutrality as between the strikers and the employer; herdischarge, which was final, called for the usual remedy which weapply in such cases. In the instant case Johnson placed herself onstrike to strengthen the Union committee's position in its negotiationsover the reinstatement of Body. In so doing she became liable to be8N. L. R. B. v. MackayRadio d TelegraphCo,304 U. S. 333. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDreplaced; no replacement was made and hence her application forreinstatement, under well-known principles, should have been honoredby the respondent.INTERMEDIATE REPORTMr. John A. Weiss,for the Board.Mr. Robert G. Bosworth,of Denver, Colo., for the respondent.Mr. John C. Monarch,of Denver Colo., for the Union.STATEMENT OF THE CASEUpona chargefiled August 16, 1943, by United Steelworkers of America, LocalUnion No. 3029, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Seventeenth Region(Kansas City, Missouri) issued its complaint dated February 19, 1944, againstGardner-Denver Company, herein called the respondent, alleging that the re-spondent at its plant in the City of Denver, State of Colorado, had engaged inand was engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies 'of the complaint ac-companied by notice of hearing thereon were duly served upon the respondent andthe Union.In respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that on or about August 11, 1943, the respondentdischarged one Irene Johnson and thereafter failed and refused to reinstate herbecause she assisted the Union and engaged in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection in that Johnsonrefused to perform the work of Hilda Body, another employee, who was "off thejob at the time as the result of a current labor dispute, and that by such con-duct the respondent engaged in and was engaging in unfair labor practices,within the meaning of Section 8 (1) and (3) of the Act.The respondent's answer, dated February 25, 1944, admitted the discharge andrefusal to reinstate said Irene Johnson, but denied that such discharge andrefusal to reinstate was for the cause alleged in the complaint and denied thecommission of any unfair labor practices.Pursuant to notice, a hearing was held on March 3, 1944, at Denver, Colorado,before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The Board and the respondent, were represented by counsel.TheUnion appeared by its official representative.Full opportunity was afforded allparties to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.Counsel for the Board and respondent arguedorally at the close of the hearing.The respondent alone filed a brief.Upon the entire record in the case, and from his observation of thewitnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTGardner-Denver Company is a Delaware corporation engaged in business atQuincy, Illinois, La Grange, Missouri, and Denver, Colorado.At its plant inDenver, the only one here involved, the respondent is normally engaged in themanufacture and sale of mechanical equipment, including loaders, hoists, tietampers, concrete or paving breakers, rock drills, drill sharpeners, line oilers, GARDNER-DENVERCOMPANY87drill steel and wagon rigs. Since the beginning of the present war emergencyit has been engaged in manufacturing various airplane parts and accessories andminor airplane assemblies.During the year 1942, the respondent purchased, in the conduct of its business,materials of a value in excess of $1,000,000 and manufactured and processed suchmaterials into finished products.Approximately 75 percent of the materials sopurchased was procured from points outside the State of Colorado and wasimported to its place of business there.Approximately 96 percent of its finishedproducts was sold and shipped to points outside the State of Colorado. Therespondent's business in relation to interstate commerce for the year 1943 wasproportionate to its 1942 business.The respondent did not contest the jurisdictionof the Board.II.THE ORGANIZATION INVOLVEDThe United Steelworkers of America, Local Union No. 3029, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to mem-bership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. The discharge op Irene Johnson'1.The developments prior to Johnson's dischargeThe Union started organizing at the plant in May 1943.On July 9, 1943, itpetitioned for an investigation and certification of representatives.2In August1943, there was in the plant a unit of the Drill Department known as G.C. C., inwhich there were about 8 employees on the day shift. Four of these employeeswere working on one part which was beingmadeunder contract for the GeneralControls Corporation;the others were working on another part. Each of thefirst four employees performed a separate operation on the same part.EmployeeHilda Body, one of the four, was performing an operation known as Operation13; Irene Johnson performed Operation 10; Mildred Eble performed Operation3; and Margaret Granstrom performed the other operation.Allwere unionmembers ; Body was a steward and wore a steward's button.Johnson wore aunion button on the lapel of her uniform.On August 10, 1943, Leadman Louis Ambrose told Body, who was on a basepay plus bonus determined by piece work,that her job price was to be cut 22centsSBody replied that she would quit rather than take the cut. Ambrosetold her to see Edward McMahon, foreman of the Mill and Drill Departments.She later went to McMahon and told him that she would quit if the price werecut, and McMahon replied, "All,right."Body finished the day.When she leftthe plant she met John C. Monarch,the Union's representative,and told himthat she had quit.He expressed disapproval and told her to be at the unionmeeting that night.A regular union meeting was held that night, and among others present werethe four named employees of the G. C. C. unit. The matter of Body's wage1 Also identified in the record as Hilda I. Johnson.2 An election was held on November 2, 1943, the Union was certified by the Board onNovember 12, 1943, and a contract was signed on February 11, 1944.No charge was made that this cut was an unfair labor practice.Testimony was givento explain that the cut was made in fixing a permanent price as a result of a time studyafter the operation had been performed under a calculated or temporary price,and thatsuch cuts were not unusual in such instances.This cut was intended to take effect whenthe order that was on the machine was completed, but Body was not informed when itwas to take effect.Rates on the other operations had been cut a few days before. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDcut and her quitting were discussed, and, as a result, it was agreed that Bodyshould return to the plant the following morning and go to her machine as ifnothing had happened, and that if she were approached by the foreman she wasto state that, upon advice of the Union and as an assistance to the war effort,she had reconsidered and was willing to go back to work under protest on thethreatened rate cut.At the same meeting a committee of union members wasdesignated to look into the Body matter and try to settle the dispute. Thiscommittee was composed of employees Fred Scram, president of the local union,who was named chairman of the committee; Boyd Wilson, a shop steward, FloydCunningham, and Body. It was also agreed by the union members that they"would stick with" Body and "back her up." The testimony was not clear asto the purpose of the committee, that is, whether they merely intended to getBody back on the pay roll or whether the rate reduction was the subject forthe committee action.From all the evidence, the undersigned infers that thecommittee intended to take up the subject of the rate cut either as part of theeffort to have Body rehired, or if she were rehired, as a separate grievance.On August 11, 1943, Body appeared at her machine in the plant, dressed inher regular uniform, ready for work at the starting timeAt 7 a. in., startingtime, Foreman McMahon approached Body, who told him that the Union hadasked her to return to work.McMahon told Body that she could not work,whereupon she went downstairs to wait for'the aforementioned committee tomeet with management.Boyd Wilson notified Committee Chairman Scram thatForeman McMahon had refused to put Body back to work. The committeethen sought to talk with McMahon, who told them he would see them later.Scram, Wilson, and Cunningham then went to see Assistant Superintendent CarlLucking and told him they were appointed as a committee by the Local Unionto talk about the "affair of Mrs. Body." Lucking told them they would haveto see Superintendent Carl Anderson.Body joined the other committee mem-bers and they went to Anderson's office.Assistant Secretary Ivan S. Carpenter,who has charge of personnel management at the plant, followed them intoAnderson's room.Scram told Carpenter that they were a committee appointedby the union membership to try to settle this dispute, to get a readjustmentof the wage rate.' Carpenter, being under the impression- that dealing witha committee from the Union, even about one of its own members, before ithad been recognized as the bargaining representative would amount to recogni-tion, and, fearing the consequences of a hasty recognition in view of the factthat another union was apparently attempting to organize the plant,` refused totalk to the committee. Scram made the suggestion that they talk the matterover "as man to man or employee to employer," but Carpenter still refused.'As an alternative, however, Carpenter suggested that they form a committeecomposed of both union and non-union members from the department. Scramtestified that he replied, "How are you going to find those non-union members,4 This finding is based in part on testimony of Wilson and in part on testimony ofCarpenter.This credited testimony was more specific than Scram's testimony that herepeated to Carpenter what he had told Lucking, and the undersigned believes that itmore accurately reflects the facts.6The evidence shows such activity on the part of the International Association orMachinists.6Carpenter testified that in spite of this suggestion he still regarded the committee asrepresentatives of the Union because they were officers and stewards of the Union andthat if they had been merely members and had not made the statement that the Unionhad requested them to come, he would have talked to them.His refusal to talk to thecommittee was not alleged in the complaint to be an unfair labor practice nor was it socontended by Board counsel in his oral argument.No resolution of minor conflicts intestimonyis necessary,therefore. GARDNER-DENVERCOMPANY89when, in fact, there wasn't any in the department?" Carpenter denied thatanyone informed him that there were no non-union employees in the departmentand could not recall whether or not Scram asked the first part of the quotedquestion.The committee then retired and Body left the plant'2.The circumstances of Johnson's dischargeOn the morning of August 11, 1943, Foreman McMahon discussed with Lead-man LouisAmbrose,' the question of who should take over Operation 13, Body'sformer operationMcMahon had Ambrose discuss the matter with the threeremaining women in the unit, Eble, Grandstroin, and Johnson.Ambrose askedthem which one of them was going to take over Body's operation. Johnsonspoke up and said that she "had made an oath in . . . [her] union that HildaBody was off work on the dispute of the cut, and ... [she, Johnson] refusedto take" that operation.Grandstrom likewise said that she would not take it.Shortly after this, Johnson observed the, committee, which had gone to take upthe Body matter with management, return, and Body go to the locker room.Johnson then spoke with Wilson, one of the shop stewards, to learn the resultof the meeting.He told her they were unsuccessful. Johnson told Wilson shewould probably be asked to take Operation 13, and Wilson advised her to findout what the attitude of the rest of the girls in that unit was. The threewomen waited for a time to see if Body would return, and when she did not,they discussed the matter and, according to Johnson's testimony, " . . . wediscussed,that we would not take the operation, that we didn't want to causeany disturbance or cause a strike of any sort; but we three would agree notto take the operation as long as it was under dispute, and that Hilda [Body]wasn't the reason for it."Meanwhile Ambrose had returned to consult withMcMahon and informed him that Operation 10 was ahead of schedule whereasOperation 13 was running behind oMcMahon then directed Ambrose to tellJohnson, who was on Operation 10, to take Operation 13. Ambrose returnedand told Johnson that McMahon said she was to take Operation 13. Johnsontold Ambrose that she refused to cko so,. and Ambrose told her to tell McMahon.Johnson went to McMahon and told him that she could not take that operationbecause they had taken an oath or pledge to the Union not to take a job thatwas under dispute on a wage cut.McMahon told Johnson that she should notfeel that way about it because he just wanted her to take the job for a fewdays until another employee, a Mrs. Stackhouse, who was on leave at the time,returned the first of the following week. Johnson said she. still refused totake the operation.McMahon replied that she did not have to stay on theoperation if she would just take it for a few days, but Johnson said, "No, Iwouldn't violate the pledge that I made . . . "McMahon then told her to returnto her own job and think the matter over and he would talk to her again.Johnson returned to her own work, and McMahon reported the matter'to As-sistant Superintendent Lucking, repeating to him what Johnson had told him.Lucking told McMahon that, if Johnson continued to refuse, "it would amountto a dismissal."McMahon sent for Johnson and asked her if she had recon-sidered.She replied that she still refused to take the operation.McMahonexplained that Johnson's operation was ahead of the rest and that he did notfeel that it was an injustice to ask her to take Operation 13. Johnson saidAbout 10 days later, Body made application for reemployment and was rehired.sAmbrose was in military service and did not testify.He admittedly had supervisorystatus8 Operation 13 was more difficult than most of the operations in the G C C.unit, andmechanicaldifficultieswere beingencountered which tended to keep itbehind schedule. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she was pledged not to take it and that she still refused, and asked if hewanted her to lay off.McMahon told Johnson, according to her uncontradictedtestimony,that she would"be justified in laying off."ThereafterMcMahonmade out a termination slip for Johnson.10On this slip,the reason for termina-tion was stated,"Refused to run operation assigned "When Johnson had left, Ambrose apparently asked Eble to take Operation 13,"because she went to McMahon to talk to him about it. According to McMahon,Eble appeared reluctant to take the operation, but he succeeded in getting herto take it for the remainder of the weekAt 7 a. in. the next day, August 12, 1943, Johnson, after consulting the unionrepresentative, returned to the plant and spoke to McMahon.He asked her ifshe would like to work. S'be told him that she was willing to go back to workand that should would take any job he had, but that it would be under protest.McMahon answered that her termination had gone in at noon. the day before andthat he could not do anything about it, but that if she cared to wait until 8 a. in.,when Mr. Lucking would arrive, he would see him. Johnson did not wait,however.That afternoon she returned for her pay but did not at that timeask for reemployment.On August 13, Johnson again returned, saw Lucking, and told him that she wasthere upon the advice of the Union and that she was "willing to work, that therewas a war, in the aid of the war effort.... [she] wanted to work, but that .. .[she] would still be working with them under protest on Hilda Body not being-there."Lucking replied that he could not do anything about it, but that theywould see Mr. Carpenter.They went to Carpenter's office.While Johnson wassaying that she wanted to go back to work but that it would still be under "protestin the dispute on the cut," Carpenter interrupted and said, "Do you know yourwalking off the job was an act of sabotage?" 12When Johnson made no reply tothis, Carpenter told her she could see Mr. George 12 and tell him she was availablefor reemployment. Johnson went to George's office and told him, according to hertestimony,that Mr. Carpenter said she "was available to be rehired."Georgetestified that he had no recollection of such a statement by Johnson, althoughitmight have been made;that he could remember seeing Johnson only onceduring that period and that was when she checked out on August 12; that atno time after her dismissal did, Mrs. Johnson ask him for reemployment ; that,if such a statement about being available to be rehired had been made, hewould have considered it "idle talk"rather than an application for reemployment ;that he would not have made any memorandum of it if such a statement hadbeen made but would have just kept it in his head until someone might beneeded ; and that he would not have rehired Johnson in any event in view of thenegative recommendation by the foreman as hereinbelow set out. The under-signed credits Johnson's testimony that she told George that Carpenter said shewas available for reemployment.After leaving George, Johnson went to speakto McMahon,in his office,but, according to Johnson,"he walked out."I10 Itwas stipulated that McMahon had authority to hire and fire. In the matter ofhiring, however,itwas explained that his part was limited to approval of the applicantsafter they had been interviewed by the Employment Manager who had procured someoneas the result of the foreman's requisition." Mildred Eble was sick on the day of the hearing and did not testifyAs previouslystated, Ambrose was in military service and was not available to testify.12This finding is based on Johnson's testimony,which the undersigned credits.Car-penter testified that Mrs.Johnson merely asked for reemployment but said nothing aboutits being under protestIn view of his interruption it is likely that Carpenter heard justthe first part of her statement.13Raymond A.George,employment manager at the plant. GARDNER-DENVER COMPANY91B. Concluding findingsThe respondent adduced evidence to show that Johnson's case was dealt withas an ordinary case of insubordination and that the respondent, in dealing withit,was not aware of any union activity or other concerted activity connectedtherewith.However, the undersigned is convinced from events above related,that the respondent was well aware of the fact that Johnson's conduct was aresult of the Body dispute on which the union committee had sought to conferwith the respondent.Lucking, whom McMahon consulted before he made outJohnson's termination slip, was one of those present when the committee soughtto discuss the rate cut on Body's operation. Lucking, George, and McMahonhad been the customary ones to deal with employee grievances before the ap-pearance of the Union.Had the case been regarded by the respondent as a merecase of insubordination, the undersigned believes that the matter would neverhave been brought before Anderson and Carpenter and that Essig would nothave been consulted 14McMahon knew that Body was a union member and theundersigned believes and finds that McMahon knew that Johnson's refusal totake Body's operation was an integral part of the Union's activity in regardto the current labor dispute.The testimony on behalf of the respondent raised the contention that Johnsonhad not made an application for reemployment because she had not in so manywords stated to George, the employment manager, that she was applying for re-employment.The undersigned regards Johnson's statement to George, thatCarpenter, the personnel manager and assistant secretary, had said to tell himthat she was available to be rehired, as a sufficient application if an application toGeorge were necessary.Furthermore, the undersigned is unable to believe thetestimony to the effect that Carpenter and the other officials had no controlover George's discretion in the matter of reemployment, and it is thereforefound that the application which Johnson clearly made to Lucking and Car-penter was sufficient. In any event the respondent in its answer admitted thatit refused to reinstate Johnson and in its brief took the position that, if Johnsonhad applied, it would have refused to reemploy her as a matter of policy.The respondent's principal contention is that it had a policy of long standingnever to rehire anyone who had been discharged for refusal to do assignedwork.A day or two after the termination of the employment of Body and John-son,McMahon filled in forms of information for the employment file.On thestatement for Johnson's file, after data on the period of employment and typeof work, appeared the following: "Why was he terminateRefused to runoperationassigned.Ability-Excellent."Remarks-Was a4 steady reliableworker.Would you rehire in your dept?-No." 19 McMahon testified thathis only reason for answering the final questions in the negative on Johnson'srecord was because of the foregoing policy not to rehire employees discharged forrefusal to do assigned work.The respondent's record indicated that, of 106 dis-charges during the past 3 years, 9 employees other than Johnson had been dis-employed.The test of the existence of such a policy would be by its applica-tion to cases where employees, discharged for refusal to do assigned work,14Carpenter testified that prior to the time when any union was active in the plant,grievances between employees and the respondent were handled by Lucking, George, andthe foreman.Essig testified that when the Johnson case came up,he was consulted by hissubordinates and was asked,"Should we take Mrs. Johnson back?"15This was the highest rating given.19 On Body's employment file form these respective questions were answered : Why washe terminated-Quit ; Ability-Fair;Remarks-Was not satisfied with price on job ,Would you rehire in your deptYes. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad asked reemployment and had been denied it. The evidence did not satis-factorilydisclosewhether anyone so discharged had actually applied forreemployment"However, even if it be conceded that the policy existed, the questionremainswhether such a policy may properly be applied to a case where the refusal to doassignedwork is the result of concerted employee activity.Where employeesgo on a strike, which, in effect, is a refusal to do assigned work, the employerhas no right to discharge its employees simply because they refused to work.18While Johnson's conduct was not a strike in the ordinarily accepted sense of theterm, her refusal to do the work assigned to her was not a matter of individualinsubordination but was a phase of the current labor dispute concerning termsand conditions applicable to that particular job.Accordingly, the respondent,being aware of that`fact, as has heretofore been found, had no right to dischargeJohnson.19In view of the fact that Johnson's operation was ahead of scheduleand that she would not perform the operation that was behind schedule, therespondent would have been warranted in laying Johnson off until she was willingto do such work as was assigned to her.20The undersigned is convinced that the respondent's officials, in deciding todischarge Johnson, were not consciously violating the Act.Further, the evi-dence indicates that the respondent's policy is to comply with the provisions ofthe Act n But the respondent's ignorance of the law or lack of intent to violatethe Act constitutes no defense.22Where, as in Johnson's case, an employee'sconduct which is the alleged ground for discharge is, to the employer's knowledge,a part of lawful concerted activity and not ordinary insubordination, the dis-charge of such employee necessarily interferes with and discourages concertedactivity, which the Act is designed to protect.When Johnson returned on August 13, 1943, applied for work, and announcedher willingness to do any work assigned to her, the respondent was under obliga-tion to give her employment if it was available. The vacancy left by Body'sresignationwas not permanently filled until August 16Eble took Operation 13from August 11 to 14. Therefore Johnson's and Eble's operations were bothidle for that period.On about August 16, Stackhouse, who had been on leave, andone Carrabella, who had been performing Operation 13 on the night shift, filed14Essig testified that the respondent had never taken back any such discharged employeewho had asked reemployment,although he did not have in mind any specific case of rejec-tion of such an application.George gave similar testimony,but mentioned no case wherean application for reemployment had been made by such a person.18N. L. R. B v.Mackay RadioifTelegraph Co.,304 U. S. 3331°Matter of'The Niles Fire Brick Company,30 N L R. B 426, enforced in 128 F (2d)258;Matter of Mt Clemens Pottery Companyand S. SKresge Company,46N. L. R. B.,714; Matter of Pinaud,Inc.,51 N. L. it.B 235;Matter of United Biscuit Company ofAmerica,38 N L. it. B. 778,enf'd as modified 128 F.(2d)771;Matter of HarnischfegerCorporation,9 NL. it. B. 676.20Mt Clmens PotteryandP2naudcases, supra.21The respondent introduced in evidence a written statement which had been read byEssig at a regular foreman'smeeting on June 26, 1943,because of the existence of unionactivityThis statement explained the legal right of employees to "self-organization ;forming, joining,or assisting labor organizations,and concertedactivityfor the purpose ofcollective bargaining," explained that "interference with those rights by the Companyis a violation of the law," and instructed the foremen how to conduct themselves.Thetotal absence of any evidence of any anti-union statements or other independent 8 (1)conduct indicates that the foremen obeyed these instructions22N. Lit. B. v. Thompson Products,130 F.(2d) 363, enf'g as modified 33 N. L. R. B.1033;N L. R B v. Burry Biscuit Corp.,123 F.(2d) 540;N. L. it. B. v. HudsonMotorCarCo, 128 F.(2d) 528.23 In fact it did have such effect,because Eble,who had been a party to the agreementnot to take Operation 13, did, after Johnson's discharge,reluctantly take it. GARDNER-DENVERCOMPANY93the Body and Johnson vacancies, Eble returning to her own operation. SinceStackhouse and Carrabella were old employees, their positions, in turn, wouldhave to be filled.Hence, it is clear that from August 13, the date of Johnson'sunqualified application for work, to August 16, 1943, at least, there was avail-able employment.Therefore, the undersigned concludes and finds that, by dis-charging Irene Johnson on August 11, 1943, and by refusing her reemploymentthereafter, the respondent discriminated against her because of her concertedactivity for the purposes of collective bargaining, and other mutual aid and pro-tection,within the meaning of Section 8 (3) of the Act. By discharging andrefusing to reinstate Johnson for the aforesSid reason, the respondent has inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7, and thereby engaged in unfair labor practices withinthe meaning of Section 8 (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRAOTICM UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent, by discharging and by refusing to rein-state Irene Johnson, discriminated in regard to her hire and tenure of employ-ment.Had the respondent merely suspended Irene Johnson on August 11, 1943,as it had a lawful right to do, it would have been obliged to reinstate her onAugust 13, 1943, on the date of her application and offer to perform any workassigned her.Under the circumstances, the undersigned believes that to effec-tuate the policies of the Act Irene Johnson should be restored to the position shewould have been in had the respondent acted lawfully.At the time of the hearing there was only one employee in the G. C. C. unitbecause the work under the contract for the General Controls Corporation wasjust about completed.No evidence was offered, however, to show that thosewho had been in the G. C. C. unit had been laid off for lack of work nor eventhat those machines were idle.24On the other hand Board's counsel did notoffer proof that Johnson was capable of other types of work.However, fromthe fact that McMahon considered Johnson capable of performing Operation 13,which was different from Johnson's operation, the undersigned infers that John-son would be capable to adapting herself to other drilling work.The G. C. C.was a part of the Drilling Department and not a separate department, and therewas no evidence that the number of employees in the drilling department hadbeen reduced. It will be recommended, therefore, that the respondent offer toIrene Johnson immediate and full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniority or other rights andprivileges, and make her whole for any loss she may have suffered by such unlaw-ful discharge, by payment to her of a sum of money equal to the amount whichshe normally would have earned as wages from August 13, 1943, to the date of24Asked if there was not just one person in that department now, McMahon replied,"Yes, sir ; working on that typeof work." 94DECISIONS OF NATIONALLABOR RELATIONS BOARDthe respondent's offer of 'reinstatement, less her net earnings 2G during suchperiod 2eUpon the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAW1.The United Steelworkers of America, Local Union No. 3029, is a labor or-ganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to, the hire and tenure of employment of IreneJohnson, the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (3) of the Act.3By interfering with, restraining,and coercing its employees in the exercisecf the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4The aforesaid unfair labor practices are unfair labor practices -affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Gardner-Denver Company, Den-ver, Colorado, its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Discharging,refusing to reinstate,or in any other manner discriminatingir.regard to the hire and tenure of employment of its employees because theyengaged in concerted activities or other mutual aid or protection and therebydiscouraging membership in a labor organization ;--(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act.(a)Olter Irene Johnson immediate and full reinstatement to her former orsubstantially equivalent position without prejudice to her seniority or otherrights and privileges;25By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employee in connectionwith obtainingwork and working else-wwhere than for the respondent, which would not have beenincurred but for his unlawfuldischarge and the consequent necessityof his seekingemployment elsewhere.SeeMatter,ofCrossett Lumber Company and United Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R.B. 440.Moniesreceivedfor work performedupon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporationv.N. L.,R. B.,311 U. S. 7.12e A questionis raisedas to whetherJohnson exerted sufficienteffort inseeking reem-ploymentfollowing her discharge in view ofthe fact thatshe filed no application with theUnited StatesEmployment Service, although she did "inquire several places,"and 'shedid secureother employment on November 17, 1943. Theundersigned believes that thefailure to file application with the UnitedStates Employment Service does not, in itself,indicate willfulincurrence of loss so long as other efforts to find employment were made,as was the casehere.The facts in the instantmatter are distinguishable fromOhioPublic Service Company,52N. L. R. B. 725. GARDNER-DENVER COMPANY95(b)Make whole said Irene Johnson for any loss she may have suffered byreason of the respondent's discrimination against her, in the manner set forth inthe Section entitled, "The remedy" above, less her net earnings Z'during saidperiod ;(c)Post immediately in conspicuous places in its plant and maintain for aperiod of sixty (60) consecutive days, notices to its employees stating: (1) thatthe respondent will not engage in the conduct from which it is recommended thatit cease and desist in paragraphs 1 (a) and (b) hereof; (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a) and (b) hereof,and (3) that the respondent's employees are free to become or remain membersof United Steelworkers of America, Local 3029, affiliated with the Congress ofIndustrial Organizations, or any other labor organization of their own choosing,or to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, and that respondent will not discriminate againstany employee because of membership in or activity on behalf of such organiza-tion, or because he engaged in concerted activity for the purpose of collectivebargaining or other mutual aid or protection;(d)Notify the Regional Director for the Seventeenth Region in writing withinten (10) days from the date of the receipt of This Intermediate Report what stepsthe respondent has taken to comply therewith;It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring respondent to take the actionaforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3-effective November 26, 1943-anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding, Washington, D C, an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall'serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desirepermission toargue orally before the Board, request therefor must be made in writing ten (10)days from the date of the order transferring the case to the Board.JAMES R. HEMINGWAY,Trial Examiner.Dated May 4, 1944.21See footnote 25, supra.